 SALT & PEPPER NURSERY SCHOOLSalt & Pepper Nursery School&Kindergarten No. 2and Local 79, Service Employees InternationalUnion,AFL-CIO,Petitioner.Case 7-RC-13039October 15, 1976ORDER DENYING MOTIONOn March 8, 1976, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding,' in which the Board dismissed thepetition filed herein.Thereafter, on March 31, 1976, the Petitioner filedaMotion- for Reconsideration requesting that theBoard reconsider its decision and reinstate the peti-tion.The Board has considered the matter and is of theview that the motion has raised no issues whichwould warrant reversal or modification of its priordecision. Accordingly, we shall deny the motion aslacking in merit.Our dissenting colleague's statement that it is "cru-elly unfair" for the Board to assert jurisdiction overan industry, leave the actual standard to future deter-mination, and then apply it retroactively, erroneouslyimplies that inYoungWorld, Inc.,216 NLRB 392(1975), the case relied on by the Petitioner, the Boardin some way unfairly encouraged unions to organizeday care centers which met the standard discussed inthat case for nursing homes. Were this so, we wouldbe inclined to agree with his characterization of .theBoard's action. The facts, however, lend no supportto such an accusation. The truth of the matter is thatthe Board did not indicate in any way that day carecenters whose annual earnings amounted to $100,000would be covered by the Act. In that case, in whichour dissenting colleague joined, the Board noted thattheYoung Worldemployer had projected revenuesfor the year in question exceeding $1 million andsubstantial out-of-state purchases. The Board, onthese facts, asserted jurisdiction only because the em-ployer met every discretionary standard applied tothat date. The Board, including our dissenting col-league,most emphatically stated that "we are notprepared at this time to establish a jurisdictionalstandard for day care centers as a class." Thus, theUnion herein could not have relied on the Board'sdecision in that case because no jurisdictional stan-dard was established, and, the only revenue figurethe Union could have reasonably relied on was $1million.Our dissenting colleague also appears to be sayingthat since the employer inYoungWorldurged the1 222 NLRB 1295, Member Fanning dissenting.423application of the $100,000 nursing home standard(which of course was rejected by us and our dissent-ing colleague in that case) the Board is in some waybound to provide the. protection of the Act to thoseemployees who have relied on the employer's repre-sentation in that case and have engaged elsewhere inorganizational activity. If this is our colleague's posi-tion, we must say, in all candor, that it borders on theabsurd.We do not agree with his apparent positionthat the mere presentation of a position by an em-ployer is sufficient to establish Board precedent. TheBoard is in no way required to provide the protectionof the Act- because of the reliance by others on aposition taken by a party in a representation pro-ceeding.In his dissent, our colleague bemoans the fact thatthe Board has in this case tentatively set a jurisdic-tional standard of $250,000, and alludes to some sta-tisticswhich show that such a standard will leavesome employees without the protection of the Act.We note, however, that even if the $100,000 standard(urged by our colleague) were adopted, the same fig-ures relied on by him tend to show that 65 to 75percent of day care centers would not be covered bythe Act. Query whether our colleague is being "cruel-ly unfair" to those employees of the centers which donot gross $100,000 anually.ORDERBased upon the foregoing, the National Labor Re-lations Board hereby affirms its order issued in thisproceeding on March 8, 1976.MEMBER FANNING,dissenting:For reasons stated in my dissenting opinion, Iwould have asserted jurisdiction in this case. Accord-ingly, I would grant the Motion for Reconsideration.I note the patently valid argument of the Petitionerthat the Board, having asserted jurisdiction over aday care center meeting all Board jurisdictional stan-dards-Young World, Inc.,216 NLRB 392 (1975),where the employer urged application of the$100,000 nursing home standard-was bound to en-courage organization in cases of this sort having anincome in excess of $100,000. If, in fact, employeeshave been discharged as a result of this campaign,they are by the action of my colleagues denied accessto Board processes by the unduly excessive $250,000standard which my colleagues have even now onlytentatively set. I am inclined to agree with Petitionerthat it is "cruelly unfair" for the Board to assert juris-diction over an industry, leave the actual standard tofuture determination, and then apply it retroactively.My colleagues astound me with their "could-rea-sonably-have-relied-upon" argument. In their view226 NLRB No. 55 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDno unioncould or would reasonably have relied ontheYoung World,-Inc.,decision to undertakeorgani-zation unlessthe child care facility whose employeesit sought to represent similarly grossed $1million.This analysisseemsquite unreasonable to me. ThatBoard decisionspecifically said that "every discre-tionary jurisdictional standard the Board has appliedto date" was met byYoung World,thus including thelowest standard of all-the existing $100,000 fornursinghomes urged byYoung Worldas appropriatefor the childcarefield.How then say that $100,000-the existingstandardin anindustrymore closelyakin to child care than any other-could notreason-ably have been anticipated, if not "relied upon"? Bythis approach they attempt to obscure the obviousrelevanceof the nursing home standard they refusedto apply, achieving this obscurity to a considerableextent by emphasizing that no party's contention canin any way bind the Board?But let none of us lose sight of the point truly im-portant here-that a rational standard promptly setis a "must" once the Board has asserted jurisdictionover an industry for the first time based on an em-ployer meeting every existing jurisdictional standard.The lowest is then a possibility and the allegationsheremade demonstrate the need to avoid raisingfalsehopes of Section 7 rights "in the offing."2MY colleagues also note what seems to them a lack of concern on mypart that $100,000 may not be low enough as a standard, thus "cruel" tothose not covered, as it appears to cover only 25 to 35 percent of the childcare industry I would note that a 28-percent coverage of "professionalmetropolitan and major orchestras" did not deterthe Board in setting thestandard for symphony orchestras